EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report HEALTHMED SERVICES LTD. (the "Company") on Form 10-K/A -3 for the fiscal year ended December 31, 2009, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"), I, Dale Paisley , Chief Executive Officer of the Company,certify,pursuantto 18 U.S.C.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Dale Paisley Date: February 8 , 2011 Dale Paisley Chief Executive Officer
